DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This non-final office action is in response to Applicant’s filing of Application No. 16/708,132 on December 19, 2019. Claims 1-20 are pending and examined.

	 			Claim Rejections - 35 USC §101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements 
 	of this title.
4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-20 fall within statutory class of a process. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 12 and 18. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	receiving, by a computing system, a plan for a robotic process automation (RPA) implementation, the plan comprising business data; 
performing analytics on the business data associated with the plan, by the computing system, to measure, report, and align RPA operations with strategic business outcomes; 
generating one or more RPA workflows implementing automations based on the analytics, by the computing system; and 
generating and deploying the one or more RPA workflows via RPA robots, by the computing system. 
These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind and a mathematical concept (including an observation, evaluation, judgment or opinion).
Functions of receiving, performing, generating are generic computer functions and are also functions that can be processed within the human mind. 
A claimed processor is regarded as a generic computer performing generic functions without an inventive concept. These computers are simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually.
The judicial exception is not integrated into a practical application. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea.
The claimed functions of receive, perform, identify, categorize, and prioritize are merely considered merely as purely conventional functions of a general purpose computer.  Moreover, the Specification discloses that the invention can be implemented using generic computer components. (See the applicant's specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions. 
Considered as an ordered combination, the claimed computer components do not anything that is already present when the steps are considered separately. 
There are no additional elements sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea.
The dependent claims 2-11, 13-17 and 19-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea.  
 	Claims 2, and 13 further limit the abstract idea by claiming “wherein the business data comprises employee interactions with computing systems, financial information, time taken to perform robot operations and/or workflow steps, or any combination thereof” (a more detailed abstract idea remains an abstract idea).  
	Claims 3, and 14 further limit the abstract idea by claiming “wherein the plan is derived from processes automatically identified from data collected by robots” (a more detailed abstract idea remains an abstract idea).  
	Claims 4, and 15 further limit the abstract idea by claiming “wherein the analytics determine revenue generated by an employee and/or robot, time taken to perform workflow operations by a robot, time taken by an employee to complete a business process, or any combination thereof” (a more detailed abstract idea remains an abstract idea).
	Claims 5, and 16 further limit the abstract idea by claiming “collecting and analyzing data from business computing systems, by the computing system; and automatically identifying and suggesting one or more new processes for potential automations” (a more detailed abstract idea remains an abstract idea).  
 Claims 6, and 17 further limit the abstract idea by claiming “iteratively repeating the process of performing analytics on the business data associated with the plan, generating RPA workflows implementing automations based on the analytics, generating and deploying the generated workflows via RPA robots, collecting and analyzing data from business computing systems, and automatically identifying and suggesting one or more new processes for potential automations, thereby increasing effectiveness of RPA” (a more detailed abstract idea remains an abstract idea).  
	Claim 7 further limits the abstract idea by claiming “analyzing and prioritizing each activity in an RPA workflow, by the computing system, based on performance criteria” (a more detailed abstract idea remains an abstract idea).  
	Claim 8 further limits the abstract idea by claiming “adding an activity to the RPA workflow or deleting an activity from the RPA workflow to create a modified RPA workflow; generating and running an RPA robot implementing the modified RPA workflow; and testing the generated RPA robot, to determine whether the RPA robot achieves a goal and realizes an improvement in the performance criteria” (a more detailed abstract idea remains an abstract idea).  
	Claim 9 further limits the abstract idea by claiming “wherein the determination of whether the RPA robot achieves the goal and realizes the improvement in the performance criteria is based on a reward function (a more detailed abstract idea remains an abstract idea).  
	Claims 10 and 19 further limit the abstract idea by claiming” wherein when the RPA robot does not achieve the goal, does not realize the improvement in the performance criteria, or both; reverting to the RPA workflow prior to modification; and adding another activity to the RPA workflow or deleting another activity from the RPA workflow, generating an RPA robot implementing the modified RPA workflow, and testing the generated RPA robot (a more detailed abstract idea remains an abstract idea).   
	Claims 11 and 20 further limits the abstract idea by claiming “wherein when the RPA robot achieves the goal and realizes the improvement in the performance criteria; deploying the RPA robot (a more detailed abstract idea remains an abstract idea).  
	For the foregoing reasons, claims 1-20 cover subject matter that is judicially-excepted from patent eligibility under § 101.	
	
Claim Rejections - 35 USC§ 102 
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
6. 	Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kevin et al (Robotic Process Automation for Auditing, hereinafter Kevin)
 	Regarding claim 18, Kevin teaches analyzing and prioritizing each activity in a robotic process automation (RPA) workflow, by a computing system, based on performance criteria (I.e., higher priority task; Page 7); 
adding an activity to the RPA workflow or deleting an activity from the RPA workflow to create a modified RPA workflow, by the computing system (i.e., adding the task; [Page 2]); 
generating and running an RPA robot implementing the modified RPA workflow, by the computing system [Page 9]; and testing the generated RPA robot, by the computing system (Pages 3-4), to determine whether the RPA robot achieves a goal and realizes an improvement in the performance criteria (i.e., auditing audit quality to meet audit objectives; Page 5).
7.  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kevin et al (Robotic Process Automation for Auditing, hereinafter referred to Kevin)
in view of Geffen et al (US Application No. 20180370033).
Regarding claim 20, Chong and Ganesan fail to teach but Geffen teaches deploying the RPA robot, by the computing system. However, Geffen in the same field of endeavor teaches the concept of deploying a RPA robot [Paragraphs 0049, 0050 and 0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kevin with the teaching of Geffen because the teaching of Geffen would improve the system of Kevin by providing a technique for detecting and fixing robotic process automation failures.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.  	Claims 1-2, 5, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S, Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan).
	Regarding claims 1, and 12, Chong teaches receiving, by a computing system, a plan, the plan comprising business data [Paragraph 0003]; 
performing analytics on the business data associated with the plan, by the computing system, to measure, report, and align RPA operations with strategic business outcomes [Paragraphs 0028 and 0030]; 
Chong teaches all of the limitations above but fails to teach a robotic process automation (RPA) implementation, generating one or more RPA workflows implementing automations based on the analytics, and generating and deploying the one or more RPA workflows via RPA robots (Column 6, lines 52-62 and Column 10, lines 15-42). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong to incorporate the robotic process automation of Ganesan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 2, and 13, Chong further teaches wherein the business data comprises employee interactions with computing systems, financial information, time taken to perform robot operations and/or workflow steps, or any combination thereof [Paragraph 0033].
Regarding claims 5, and 16, Chong further teaches collecting and analyzing data from business computing systems, and automatically identifying and suggesting one or more new processes for potential automations via one or more machine learning (ML) models (Column 4 line 58 through Column 5 line 11). 7.  	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S, Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan) in further view of Wang et al (US Application No. 20110231353, hereinafter referred to Wang).
Regarding claims 3, and 14, Chong and Ganesan fail to teach but Wang teaches further teaches wherein the plan is derived from processes automatically identified from data collected by robots using artificial intelligence (AI). See Claim 1 of Wang.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong and Ganesan to incorporate the plan is derived from processes automatically identified from data collected by robots using artificial intelligence (AI), as taught by Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
8.  	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S, Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan) in further view of Aminzadeh et al (US Application No. 20160055426, hereinafter referred to Aminzadeh).
Regarding claims 4, and 15, Chong and Ganesan fail to teach but Aminzadeh teaches wherein the analytics determine revenue generated by an employee and/or robot, time taken to perform workflow operations by a robot, time taken by an employee to complete a business process, or any combination thereof See Paragraph [0055] of Aminzadeh.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong and Ganesan to incorporate the analytics determine revenue generated by an employee as taught by Aminzadeh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
9.  	Claims 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S. Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan) in further view of Geffen et al (US Application No. 20180370033), hereinafter referred to Geffen).
 Regarding claim 7, Chong and Ganesan fail to tech but Berg teaches   analyzing and prioritizing each activity in an RPA workflow, by the computing system, based on performance criteria. Note Paragraphs 0045 and 0078 of Geffen. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong and Ganesan to incorporate the teachings of Geffen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding 11, Chong and Ganesan fail to teach but Geffen teaches deploying the RPA robot, by the computing system. However, Geffen in the same field of endeavor teaches the concept of deploying a RPA robot [Paragraphs 0049, 0050 and 0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Chong and Ganesan with the teaching of Geffen because the teaching of Geffen would improve the system of Chong and Ganesan by providing a technique for detecting and fixing robotic process automation failures.
10. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S, Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan) in further view of Kevin et al (Robotic Process Automation for Auditing, hereinafter referred to Kevin)
 	Regarding claim 8, Chong and Ganesan fails to teach but Kevin teaches adding an activity to the RPA workflow or deleting an activity from the RPA workflow to create a modified RPA workflow, by the computing system (i.e., adding the task; [Page 2]); 
generating and running an RPA robot implementing the modified RPA workflow, by the computing system [Page 9]; and testing the generated RPA robot, by the computing system (Pages 3-4), to determine whether the RPA robot achieves a goal and realizes an improvement in the performance criteria (i.e., auditing audit quality to meet audit objectives; Page 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong and Ganesan to incorporate the teachings of Kevin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable
11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chong et al (U.S, Patent Application No. 20160171411, hereinafter Chong) in view of Ganesan et al (U.S. Patent No. 10/802,889, hereinafter Ganesan) in further view of Marcos et al (Concept Network Reinforcement Learning for Flexible Dexterous Manipulation; hereinafter referred to Marcos). 
 	Regarding claim 9, Chong and Ganesan fail to teach but Marcos teaches wherein the determination of whether the RPA robot achieves the goal and realizes the improvement in the performance criteria is based on a reward function. Note Pages 1-22 of Marcos. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chong and Ganesan to incorporate the teachings of Marcos, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

	Allowable Subject Matter
12. 	Claim 6, 10, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 35 USC 101 rejection.
Claim 6 and 17, prior art of record fails to teach iteratively repeating the process of performing analytics on the business data associated with the plan, generating RPA workflows implementing automations based on the analytics, generating and deploying the generated workflows via RPA robots, collecting and analyzing data from business computing systems, and automatically identifying and suggesting one or more new processes for potential automations, thereby increasing effectiveness of RPA.  	Claim 10, prior art of record fails to teach wherein when the RPA robot does not achieve the goal, does not realize the improvement in the performance criteria, or both, the method further comprises: reverting to the RPA workflow prior to modification; and adding another activity to the RPA workflow or deleting another activity from the RPA workflow, generating an RPA robot implementing the modified RPA workflow, and testing the generated RPA robot, by the computing system. 	Claim 19, prior art of record fails to teach wherein when the RPA robot does not achieve the goal, does not realize the improvement in the performance criteria, or both, the method further comprises reverting to the RPA workflow prior to modification; and adding another activity to the RPA workflow or deleting another activity from the RPA workflow, generating an RPA robot implementing the modified RPA workflow, and testing the generated RPA robot, by the computing system.
	
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623